An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-792
                         NORTH CAROLINA COURT OF APPEALS

                             Filed: 21 January 2014


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              No. 11 CRS 85063
JOHN MARKEITH JOHNSON



      Appeal by defendant from judgment entered 12 December 2012

by   Judge   Steve    A.    Balog    in   Guilford   County     Superior    Court.

Heard in the Court of Appeals 30 December 2013.


      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General E. Burke Haywood, for the State.

      M. Alexander Charns for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Defendant      appeals       from   a   judgment      entered      upon   his

conviction for assault inflicting serious bodily injury.                          We

find no error.

      Evidence      at     trial    establishes      the    following      factual

background.      Joseph Carter, the victim, knew defendant because

Mr. Carter dated Lisa Bethea, the grandmother of defendant’s
                                         -2-
son, for approximately eight years.                 Mr. Carter described his

relationship with defendant as friendly.

       In late July of 2011, Mr. Carter borrowed twenty dollars

from     defendant.          He     repaid       defendant      thirty       dollars

approximately a week and a half later.                On 17 August 2011, Mr.

Carter went to the home of Lisa Bethea’s daughter, Tasha Bethea.

Defendant       arrived   shortly    thereafter.           Defendant     asked    Mr.

Carter for an additional twenty dollars, and Mr. Carter replied

that he did not have it and did not owe defendant any more

money.      Defendant became angry, belligerent, and threatening,

but Mr. Carter tried to ignore him.

       Mr. Carter left Tasha Bethea’s house and walked to Lisa

Bethea’s    house,      approximately     five     minutes    away.      Defendant

appeared    a    few   minutes    later    and    demanded    to     speak   to   Mr.

Carter.     The two spoke privately in a bedroom, and defendant

told Mr. Carter that there would be “consequences” if he did not

pay defendant.         As Mr. Carter turned to leave, defendant struck

him on the left side of his face.                After Mr. Carter fell to the

floor, he felt “about three or four more blows about my face and

head[.]”        Lisa    Bethea    then    entered    the     room,    got    between

defendant and Mr. Carter, and ordered defendant to leave her

house.     Mr. Carter went to the hospital and subsequently spoke
                                             -3-
to police about the incident.                The parties entered a stipulation

that Mr. Carter suffered serious bodily injury.

    Defendant later called Mr. Carter in an attempt to have him

drop the charges.            He said that it would be in everybody’s

interest if Mr. Carter dropped the charges, that he did not want

to go to jail, and that he would pay Mr. Carter to say he was

not the assailant.           Shortly thereafter, Mr. Carter received a

threatening text message from defendant.                      A few weeks before

trial, defendant again told Mr. Carter to drop the charges and

to make up a story about the assault.

    Lisa Bethea testified that she and Mr. Carter were friends,

but were never romantically involved.                      Ms. Bethea stated that

Mr. Carter was at her home on 17 August 2011, but denied that

defendant was there.              She denied having any knowledge of the

assault.

    On     12    December    2012,       a   jury   found    defendant      guilty     of

assault    inflicting       serious      bodily     injury.        The   trial     court

sentenced       defendant    to    an    active     term    of   17    to   21    months

imprisonment.       Defendant appeals.

    Defendant       solely    argues         that   the    trial   court       erred   by

failing to intervene when the prosecutor characterized him as a

“loan   shark”      during    his       closing     argument.         During     closing
                                            -4-
argument, the prosecutor made the following statements, which

defendant challenges on appeal:

              Clearly, Mr. Carter had no idea that he was
              dealing with a loan shark. Because that’s
              essentially what a loan shark does. He gives
              you money and he threatens use of violence
              until he thinks you’re done paying. And
              that’s what happened in this case.

              . . . .

              Loan sharking, the use of threat to extract
              money. Part and parcel of the job title.
              Exactly what the defendant did.

Defendant contends that “[c]alling someone a loan shark is a

slander       that       conjures      up     mob     ties,”        and        that     the

characterization was prejudicial because there was no evidence

that defendant was involved with organized crime.

       In    the    instant    case,    defendant      did    not    object       to    the

prosecutor’s use of the term “loan shark.”                       “The standard of

review      for    assessing   alleged      improper    closing      arguments         that

fail   to     provoke      timely   objection       from     opposing      counsel       is

whether the remarks were so grossly improper that the trial

court committed reversible error by failing to intervene ex mero

motu.”       State v. Jones, 355 N.C. 117, 133, 558 S.E.2d 97, 107

(2002).       “In other words, the reviewing court must determine

whether the argument in question strayed far enough from the

parameters         of   propriety   that     the    trial    court,       in    order    to
                                             -5-
protect    the    rights       of     the   parties     and   the   sanctity    of   the

proceedings, should have intervened on its own accord[.]”                        Id.

       We disagree that the prosecutor’s comment rose to the level

of extreme impropriety.                 First, the record is devoid of any

evidence     linking          defendant       to    organized       crime,     and   the

prosecutor did not make any such suggestion.                         Second, a “loan

shark” is defined as “one who lends money to individuals at

exorbitant       rates    of    interest.”          Merriam-Webster’s        Collegiate

Dictionary p. 638             (10th ed. 1995).            This definition notably

lacks any organized crime component, and as the State points

out,   defendant     did       in   fact     loan   Mr.   Carter    money    which   was

repaid less than two weeks later with 50% interest.                            Finally,

even if the characterization was improper, it has little bearing

on the     offense for which defendant was being tried,                         assault

inflicting serious bodily injury.                   The parties stipulated that

Mr. Carter sustained serious bodily injury, and thus, the only

issue at trial was whether defendant committed assault on Mr.

Carter.    The jury evidently believed Mr. Carter’s version of the

events and was not persuaded by Ms. Bethea.                      Based on our review

of   the   record,       we    have    a    difficult     time   believing    that   the

prosecutor’s use of the term “loan shark” tipped the balance and
                              -6-
prejudiced defendant.   Accordingly, we find no error in the

trial court’s failure to intervene ex mero motu.

    No error.

    Chief Judge MARTIN and Judge DILLON concur.

    Report per Rule 30(e).